Citation Nr: 1536179	
Decision Date: 08/24/15    Archive Date: 08/31/15

DOCKET NO.  12-16 204	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, claimed as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, claimed as due to herbicide exposure.

3.  Entitlement to service connection for status post-bladder removal with residuals of bladder cancer, claimed as due to herbicide exposure.

4.  Entitlement to service connection for status post-prostatectomy with erectile dysfunction, claimed as due to herbicide exposure.


WITNESSES AT HEARING ON APPEAL

Veteran, M.W., & M.W.


ATTORNEY FOR THE BOARD

B. Muetzel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 to September 1973. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a September 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

The September 2011 rating decision denied the Veteran's claims for service connection for type II diabetes mellitus, hypertension, status post-removal of bladder with bladder cancer residuals, and status post-prostatectomy with erectile dysfunction.  The Veteran filed a Notice of Disagreement in November 2011.  38 C.F.R. § 20.201 (2015).  The RO issued the Veteran a Statement of the Case (SOC) in April 2012.  The Veteran filed a timely Substantive Appeal, VA Form 9, in June 2012.  

In his June 2012 VA Form 9, the Veteran requested a hearing at his local VA office.  The Board remanded the claims in November 2011 in order to provide the Veteran with the hearing he requested.  The travel Board hearing was held in June 2015 and a copy of the transcript has been associated with the file.  

This appeal was processed using VBMS (the Veterans Benefits Management System). And, in addition to the VBMS file, there is also a Virtual VA file associated with the Veteran's claim.  A review of the documents in such file reveals that certain files, including VA treatment records, are relevant to the issues on appeal.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.



The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

At the June 2015 Board hearing, the Veteran testified that he may have been exposed to herbicide agents while serving at Fort Ord, in California, at Anchorage, Alaska, and at Fort Sill.  Other statements of record show that the Veteran also claims that he was exposed to herbicides from performing sandblasting of fiberglass ships that had been used in Vietnam.  At the hearing, the Veteran also contended that he may have begun experiencing symptoms of diabetes in service, and that he was told he had "borderline" hypertension and diabetes in service.  

In an October 2011 addendum, VA physician Dr. R. J. noted the following:

This is written at the request of [the Veteran], to document his history of bladder cancer, with history of surgical removal of both his bladder and prostate in 2004, with an ileal conduit.  Patient also suffers from hypertension, type 2 diabetes mellitus and hyperlipidemia. These conditions have been treated at the Lawton/Ft Sill VA outpatient clinic since 2004.  The patient states that during his military service he performed sandblasting on fiberglass ships that had been previously used in Vietnam and were exposed to agent orange.  Patient has been seen every 3-6 months since 2004.  Diagnosis is bladder cancer with loss of bladder and prostate with associated organic impotence, hypertension, hyperlipidemia, and type 2 diabetes mellitus.  Bladder cancer is more likely than not a result of his military service, with exposure to not only Agent Orange but fiberglass dust.  His other conditions, especially, type 2 diabetes mellitus it is highly related to exposure to Agent Orange.

The October 2011 opinion is not based on a review of the Veteran's file and no supporting rationale was provided for the conclusion reached.  This is significant because it is unclear which disorders Dr. R.J. is attributing to the Veteran's service or which disorders he is attributing to the other disorders.  For example, Dr. R.J. appears to indicate that the Veteran's diabetes was caused by bladder cancer but then indicates that the diabetes was caused by herbicide exposure.  The opinion is insufficient to base an award of service connection but sufficient to trigger the Board's duty to assist.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  The Board finds that the Veteran should undergo a VA examination and a nexus opinion based on a review of the entire claims file should be obtained.

Accordingly, the case is REMANDED for the following action:

1. 	Arrange for the Veteran to be afforded an examination by a physician (M.D.) to determine the nature and likely etiology of his currently diagnosed diabetes mellitus, type II, hypertension, status post-bladder removal with residuals of bladder cancer, and status post-prostatectomy with erectile dysfunction.  The Veteran's file must be reviewed by the examiner.  Upon examination and interview of the Veteran, and review of pertinent medical history, the examiner should provide opinions responding to the following: 

(a) Is it at least as likely as not (50 percent or better probability) that the Veteran's diabetes mellitus, type II, hypertension, status post-bladder removal with residuals of bladder cancer, and status post-prostatectomy with erectile dysfunction are related to the Veteran's service, to include the performance of sandblasting of fiberglass ships.  In so opining, the physician must consider and discuss Dr. R.J.'s October 2011 opinion.  

(b) Is it at least as likely as not (50 percent or better probability) that any of the Veteran's disabilities of diabetes mellitus, type II, hypertension, status post-bladder removal with residuals of bladder cancer, and status post-prostatectomy with erectile dysfunction were (i) caused by OR aggravated by (ii) each other.  In so opining, the physician must consider and discuss Dr. R.J.'s October 2011 opinion.  If aggravation is shown, the examiner should quantify the degree of aggravation, if possible. 

The examiner should explain the rationale for all opinions given.  If after consideration of all pertinent factors it remains that the opinion sought cannot be given without resort to speculation, it should be so stated and the provider must (to comply with governing legal guidelines) explain why the opinion sought cannot be offered without resort to speculation.

2. 	After completing the above actions, the Veteran's claims file must be reviewed and his claims readjudicated.  If any benefit sought on appeal remains denied, the Veteran and his representative must be provided an SSOC.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




